                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

WILLIAM JONES,

       Plaintiff,

v.                                                      CASE NO.: 8:19-cv-2957-T-02AEP

UNITED STATES OF AMERICA,

     Defendant.
______________________________/

                                            ORDER

       Pending before the Court is the pro se Plaintiff’s Motion to Vacate filed

pursuant to 28 U.S.C. § 2255 in which he accuses trial counsel of several instances

of rendering ineffective assistance of counsel, including failed to file an appeal of

his judgment and sentence in his criminal case, 8:17-cr-507-T-27AEP.1 It has been

this Court’s experience that such a claim for relief always requires an evidentiary

hearing at which an incarcerated defendant must be brought before the Court at

considerable expense and inconvenience to the United States Marshal Service,2 as

well as to the United States Attorney’s Office, which must utilize its overstretched

resources by having an Assistant United States Attorney respond to the motion and



1
 Citations to the docket in the criminal case will be denoted as “Cr. Dkt. at __.”
2
 In this case, Plaintiff would have to be transported from the Federal Correctional Institute in
Jesup, Georgia.
later prepare for and attend a hearing. Additionally, in light of the Eleventh

Circuit’s opinion in Gomez-Diaz v. United States, 433 F.3d 788 (11th Cir. 2005),

the fact that Plaintiff executed a written plea agreement containing a provision in

which he waived his right to appeal and collaterally challenge his sentence in the

underlying criminal case, does not foreclose him from raising an ineffective

assistance of counsel claim based on trial counsel’s alleged failure to pursue a

direct appeal. 3 Finally, in light of the thorough and comprehensive inquiry

undertaken with defendants with regard to the standard waiver of appeal provision

contained in Plaintiff’s plea agreement,4 the Court is confident that any direct

appeal pursued by Plaintiff will result in a dismissal of that appeal pursuant to

United States v. Bushert, 997 F.2d 1343 (11th Cir. 1993), after the Government

employs the simple and inexpensive procedure established in United States v.

Buchanan, 131 F.3d 1005 (11th Cir. 1997).5




3
  See also Garza v. Idaho, 139 S.Ct. 738 (2019) (holding that where attorney failed to file a
notice of appeal contrary to defendant’s express instructions, “prejudice is presumed”); Lacey v.
United States, 2019 WL 2152667 (11th Cir. Apr. 5, 2019) (vacating district court’s order based
on Garza).
4
  See Cr. Dkt. at 493, pp. 28-28 (plea transcript).
5
  See, e.g., United States v. Bellot, No. 8:08-cr-412-T-26MAP, docket 148 (order from Eleventh
Circuit Court of Appeals dismissing belated appeal granted to defendant in No. 8:10-cv-583-T-
26MAP at docket 2 based on valid appeal waiver contained in plea agreement); United States v.
Valdes, No. 8:09-cr-319-T-26EAJ, docket 63 (order from Eleventh Circuit dismissing belated
appeal granted to defendant in No. 8:11-cv-1137-T-26EAJ at docket 2 based on valid appeal
waiver contained in plea agreement).
                                                2
       Based on the foregoing, the Court concludes that the interest of judicial

economy would best be served by granting the motion but only to the extent that

Plaintiff will be afforded an out-of-time appeal pursued by appointed counsel. In

doing so, the Court will utilize the procedure mandated by the Eleventh Circuit in

United States v. Phillips, 225 F.3d 1198, 1201 (11th Cir. 2000). 6 The Court

emphasizes that this determination to grant Plaintiff a belated appeal in his related

criminal case is only made in the interest of judicial economy and is not to be

construed as a determination on the merits that trial counsel was in any manner

ineffective in his representation of Plaintiff in the prior criminal proceedings.



       ACCORDINGLY, it is ORDERED AND ADJUDGED as follows:

       1)     The Motion to Vacate (Dkt. 1) is granted but only to the extent that

       Plaintiff may file a belated appeal in the related criminal case.

       2)     The Court will enter an order in the related criminal case vacating the

       original judgment and imposing the identical sentence in an amended

       judgment.




6
 The Court notes that United States District Judge Elizabeth A. Kovachevich has followed this
same procedure in the following cases without requiring a response from the Government:
Olaya-Cuero v. U.S., No. 09-cv-137-T-17TBM, Cummings v. U.S., No. 09-cv-1373-T-17MAP,
and John v. U.S., No. 09-cv-1897-T-17TGW. Additionally, this Court has followed the same
procedure in Nos. 10-cv-583 (Bellot) and 11-cv-1137 (Valdes).
                                              3
     3)      The Clerk is directed to enter judgment for Plaintiff and to close this

     case.

     DONE AND ORDERED at Tampa, Florida, on December 9, 2019.

                                       s/William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
U.S. Magistrate Judge Porcelli
Counsel of Record
Plaintiff, pro se




                                          4
